U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-54259 CHINA SURE WATER (USA) INC. (Name of Registrant in its Charter) New York 11-3137508 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 14 Wall Street, 20th Floor, New York, NY 10005 (Address of Principal Executive Offices) Issuer's Telephone Number: 646-783-2638 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subjected to such filing requirements for the past 90 days. Yes No X Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: May 23, 2011 Common Voting Stock: 20,777,200 CHINA SURE WATER (USA) INC. QUARTERLY REPORT ON FORM 10Q FOR THE FISCAL QUARTER ENDED MARCH 31, 2011 TABLE OF CONTENTS PageNo Part I Financial Information Item 1. Financial Statements (unaudited): Consolidated Balance Sheet – March 31, 2011 (unaudited) and December 31, 2010 2 Consolidated Statements of Operations and Other Comprehensive Income (Unaudited) - for the Three Months Ended March 31, 2011 and 2010 3 Consolidated Statements of Cash Flows (Unaudited) – for the Three MonthsEnded March 31, 2011 and 2010 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 14 Item 3 Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 17 Part II Other Information Item 1. Legal Proceedings 17 Items1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults upon Senior Securities 18 Item 4. Reserved 18 Item 5. Other Information 18 Item 6. Exhibits 18 CHINA SURE WATER (USA) INC. CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable - Inventories Prepaid rent - current portion Other prepaid expenses - Investment deposit Deferred tax assets TOTAL CURRENT ASSETS Property and equipment, net of accumulated depreciation Prepaid rent TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Taxes payable $ $ Accrued expenses Due to related party - Convertible notes - TOTAL CURRENT LIABILITIES STOCKHOLDERS' EQUITY Common stock, par value $0.001, 400,000,000 shares authorized, 20,777,200 and 20,127,200 shares issued and outstanding at March 31, 2011 and December 31, 2010 Additional paid-in capital Retained earnings Other comprehensive income TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to the Financial Statements 2 CHINA SURE WATER (USA) INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (Unaudited) Three months ended March 31, Sales $ $ Cost of goods sold Gross Profit COSTS AND EXPENSES: Selling and general administrative expenses INCOME FROM OPERATIONS Other income (expenses): Interest income (expense, net of interest income) ) INCOME BEFORE INCOME TAXES Income tax expense NET INCOME OTHER COMPREHENSIVE INCOME: Foreign currency translation adjustment 51 COMPREHENSIVE INCOME $ $ Net income per share: Basic and diluted $ $ Weighted average shares outstanding: Basic and diluted See Notes to the Financial Statements 3 CHINA SURE WATER (USA) INC. CONLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended March 31, OPERATING ACTIVITIES: Net Income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Deferred tax assets ) ) Amortization of prepaid rent - Amortization of discount on convertible notes - Amortization of deferred financing costs - Changes in operating assets and liabilities Accounts receivable ) Inventories Prepaid expenses ) - Taxes payable ) ) Accrued expenses ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) FINANCING ACTIVITIES: Proceeds of loan from related party Proceeds from issuance of common stock and convertible notes, net of deferred financing costs - NET CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATES ON CASH 56 INCREASE (DECREASE) IN CASH ) CASH - BEGINNING OF PERIOD CASH - END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for income taxes $ $ See Notes to the Financial Statements 4 CHINA SURE WATER (USA) INC. NOTES TO FINANCIAL STATEMENTS MARCH 31, 2011 (Unaudited) 1 BASIS OF PRESENTATION The accompanying unaudited financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and pursuant to the requirements for reporting on Form 10-Q. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. However, the information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for the fair presentation of the financial position and the results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The balance sheet as of December 31, 2010 was derived from the audited financial statements included in the Company’s registration statement on Form 10. These interim financial statements should be read in conjunction with that report. For further information, refer to the financial statements and footnotes thereto included in the Company’s registration statement on Form 10. The accompanying financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) and are presented in U.S. Dollars. The financial statements include the financial statements of the Company and its wholly-owned subsidiaries. All significant inter-company balances and transactions have been eliminated in consolidation. 2 BUSINESS DESCRIPTION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES China Sure Water (USA) Inc. (the “Company”) is a U.S. holding company incorporated in New York. The Company, through its wholly owned subsidiary in China, is engaged in the production and marketing of water softeners for residential use in the People’s Republic of China (“PRC” or “China”) China Sure Water (USA) Inc. (“Sure Delaware”) was incorporated in the State of Delaware on February 25, 2008. Sure Delaware had no operations since its inception. Sure Delaware owned 60% of Sure (China) Water Science and Technology Co., Ltd. (“Sure China”), and Sure Delaware’s wholly-owned subsidiary, Sure Water Quality Control Technology (China) Inc. Limited, owns the remaining 40% of Sure China. Sure China was incorporated under the laws of the Peoples Republic of China (“PRC”) as a limited liability company on March 23, 2007. In July 2008, through a recapitalization transaction which was accomplished as an exchange of shares between Sure China and Sure Delaware, Sure China became a subsidiary of Sure Delaware. Retroactive effect to the capitalization has been given in the accompanying financial statements. After its previous business of developing biometric security devices failed in 2005, the Company (then known as “Biometrics 2000 Corporation”) entered into bankruptcy proceedings.In 2010 the bankruptcy court approved a plan to reorganize the company in connection with a merger with Sure Delaware. 5 CHINA SURE WATER (USA) INC. NOTES TO FINANCIAL STATEMENTS MARCH 31, 2011 (Unaudited) On October 5, 2010, to complete the reorganization, Sure Delaware merged into the Company and shares representing 85% of the issued and outstanding shares of the Company were issued to the shareholders of Sure Delaware. The Company accounts for this transaction as a reverse merger pursuant to which the New York corporation will be the surviving corporation for legal purposes and Sure Delaware will be the surviving corporation for financial reporting purposes. After the merger, the name of the Company was changed to China Sure Water (USA) Inc. Use of estimates in the preparation of financial statements The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of net revenue and expenses during each reporting period.Actual results could differ from those estimates. Revenue recognition Substantially all sales are made on a COD basis and the related merchandise is picked up by the customer at the Company’s warehouse. Revenue is recognized at the date the customers pick up the merchandise when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, and no other significant obligations of the Company exist.Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as advances from customers. The Company’s sales agreements with distributors contain clauses that grant customers the right to return or exchange products within a year. The Company accounts for sales under the guidance of FASB ASC 605-15-25, “Revenue Recognition When Right of Return Exists”.There have been no returns from customers since inception. Shipping and handling costs In accordance with ASC 605-45-45 “Accounting for Shipping and Handling Fees and Costs”, all amounts billed to customers in a sales transaction for shipping and handling are classified as revenue. Cash The Company maintains cash with financial institutions in the People’s Republic of China (“PRC”) which are not insured or otherwise protected.Should any of these institutions holding the Company’s cash become insolvent, or if the Company is unable to withdraw funds for any reason, the Company could lose the cash on deposit with the institution. Accounts Receivable Accounts receivables represent customer accounts receivables. The allowance for doubtful accounts is based on a combination of current sales, historical charge-offs and specific accounts identified as high risk. Uncollectible accounts receivable are charged against the allowance for doubtful accounts when all reasonable efforts to collect the amounts due have been exhausted. Such allowances, if any, would be recorded in the period the impairment is identified.There was no allowance for doubtful accounts as of March 31, 2011 or December 31, 2010. 6 CHINA SURE WATER (USA) INC. NOTES TO FINANCIAL STATEMENTS MARCH 31, 2011 (Unaudited) Inventories Inventories consist of raw materials and finished goods and are stated at the lower of cost, determined using the weighted average cost method, and net realizable value. Property and equipment Property and equipment are recorded at cost.Depreciation is provided in amounts sufficient to amortize the cost of the related assets over their useful lives using the straight-line method for financial reporting purposes. Maintenance, repairs and minor renewals are charged to expense when incurred.Replacements and major renewals are capitalized. Warranty The Company offers a limited three-year warranty to customers and accounts for warranty reserves according toASC 450-20-25 which states that, because of the uncertainty surrounding claims that may be made under warranties, warranty obligations fall within the definition of a contingency. Losses from warranty obligations shall be accrued when the conditions in paragraph 450-20-25-2 are met. The Company has not historically had any warranty claims nor has been informed of any problems from its customers, and therefore has no reasonable basis to estimate any potential liability and there has been no information available prior to the financial statements being issued that a liability had been incurred at the date of the financial statements. Accordingly, no reserve for warranty claims has been recorded as of March 31, 2011 or December 31, 2010. Impairment of long-lived assets The Company accounts for the impairment of long-lived assets in accordance with the guidance of FASB ASC 360-10-20.Long-lived assets are reviewed for impairment when circumstances indicate the carrying value of an asset may not be recoverable.For assets that are to be held and used, impairment is recognized when the estimated undiscounted cash flows associated with the asset or group of assets is less than their carrying value.If impairment exists, an adjustment is made to write the asset down to its fair value, and a loss is recorded as the difference between the carrying value and fair value.Fair values are determined based on quoted market values, discounted cash flows or internal and external appraisals, as applicable.Assets to be disposed of are carried at the lower of carrying value or estimated net realizable value.Based on its review, the Company believes that, as of March 31, 2011 and December 31, 2010, there was no impairment of its long-lived assets. Deferred income taxes The Company accounts for income taxes in accordance with FASB ASC 740, “Income Taxes”, which requires that deferred tax assets and liabilities be recognized for future tax consequences attributable to differences between financial statement carrying amounts of existing assets and liabilities and their respective tax bases.In addition, ASC 740 requires recognition of future tax benefits, such as carry forwards, to the extent that realization of such benefits is more likely than not and that a valuation allowance be provided when it is more likely than not that some portion of the deferred tax asset will not be realized.Management reviews this valuation allowance periodically and makes adjustments as warranted. 7 CHINA SURE WATER (USA) INC. NOTES TO FINANCIAL STATEMENTS MARCH 31, 2011 (Unaudited) Currency translation Since the Company operates primarily in the PRC, the Company’s functional currency is the Chinese Yuan (”RMB”).Revenue and expense accounts are translated at the average rates during the period, and balance sheet items are translated at year-end rates.Translation adjustments arising from the use of differing exchange rates from period to period are included as a separate component of shareholders’ equity.Gains and losses from foreign currency transactions are recognized in current operations. The RMB is not freely convertible into foreign currency and all foreign exchange transactions must take place through authorized institutions. No representation is made that the RMB amounts could have been, or could be, converted into USD at the rates used in translation. Other comprehensive income Comprehensive income is defined to include all changes in equity except those resulting from investments by owners and distributions to owners.Among other disclosures, all items that are required to be recognized under current accounting standards as components of comprehensive income are required to be reported in a financial statement that is presented with the same prominence as other financial statements.Comprehensive income includes net income and the foreign currency translation gain, net of tax. Fair value of financial instruments FASB ASC 825, “Financial Instruments”, requires that the Company disclose estimated fair values of financial instruments. The Company’s financial instruments primarily consist of cash, accounts receivables, accounts payable and accrued expenses. As of the balance sheet dates, the estimated fair values of financial instruments were not materially different from their carrying values as presented on the balance sheet.This is attributed to the short maturities of the instruments. 8 CHINA SURE WATER (USA) INC. NOTES TO FINANCIAL STATEMENTS MARCH 31, 2011 (Unaudited) 4INVENTORIES Inventories consist of the following: March 31, December 31, (Unaudited) Raw materials $ $ Finished goods $ $ 5 PREPAID RENT In January 2010, the Company entered into a five year lease agreement with an unrelated third party providing for annual rent of RMB1,200,000 (approximately $176,000). The Company paid RMB6,000,000(approximately $880,000) representing five years rent in advance in April, 2010. Prepaid rent is being amortized on the straight line basis over the life of the lease. 6 OTHER PREPAID EXPENSES Other prepaid expenses include miscellaneous prepaid expenses of $213,114 and unamortized deferred financing costs of $12,432. 7 INVESTMENT DEPOSIT In October 2010, the Company signed a letter of intent for a potential acquisition and made a refundable deposit to the seller of RMB6,000,000 (approximately $910,200). 8 PROPERTY AND EQUIPMENT A summary of property and equipment and the estimate lives used in the computation of depreciation and amortization is as follows: March 31, December 31, Life (Unaudited) Machinery and equipment $ $ 15 years Vehicle 10 years Office equipment 5 years Less: accumulated depreciation ) ) $ $ 9 CHINA SURE WATER (USA) INC. NOTES TO FINANCIAL STATEMENTS MARCH 31, 2011 (Unaudited) 9 RELATED PARTY TRANSACTIONS AND BALANCES Transactions Three months ended March 31, (Unaudited) (Unaudited) Rent (1) $ $ Expenses paid (2) - Purchases (3) - Total $ $ The Company rented its administrative office from its majority shareholder and officer. A company owned by the majority shareholder of the Company paid expenses on behalf of the Company. The Company purchased raw materials from a company which through August, 2010 was owned by the majority shareholder of the Company. Balances Due to related parties consist of the following: March 31, December 31, (Unaudited) Due to the majority shareholder of the Company $ $
